SAM W. TAYLOR, Judge.
Donnie Ray Neeley was charged with burglary and theft in the second degree and was granted youthful offender treatment. He was sentenced to two years, sentence was suspended, and he was placed on two years’ probation. Eight months later he was indicted in another case for theft in the first degree. He was denied youthful offender status; he pleaded guilty and was sentenced to four years’ imprisonment consecutive to any other sentence being served. Immediately after this sentencing, his probation in the first case was revoked. The state has written this court, declining to file a brief and acknowledging that according to Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975), the appellant did not receive due process concerning his probation revocation.
In conformity to Armstrong, and the authorities cited therein, we are obliged to reverse and remand.
REVERSED AND REMANDED.
All the Judges concur.